 

Exhibit 10.4

Director Agreement

DEFERRED STOCK UNIT AWARD AGREEMENT
Tailored Brands, Inc.
2016 Long-Term Incentive Plan

This Deferred Stock Unit Award Agreement (this “Agreement”) is made by and
between Tailored Brands, Inc., a Texas corporation (the “Company”), and
_________________________________ (the “Director”) effective as of __________
__, 20__ (the “Grant Date”), pursuant to the Tailored Brands, Inc. 2016
Long-Term Incentive Plan (the “Plan”), a copy of which previously has been made
available to the Director and the terms and provisions of which are incorporated
by reference herein.

Whereas, the Company desires to grant to the Director the Deferred Stock Units
specified herein, subject to the terms and conditions of this Agreement; and

Whereas, the Director desires to have the opportunity to receive from the
Company an award of Deferred Stock Units subject to the terms and conditions of
this Agreement;

Now, Therefore, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

1.        Definitions.  For purposes of this Agreement, the following terms
shall have the meanings indicated:

(a)        “Forfeiture Restrictions” shall mean the prohibitions and
restrictions set forth herein with respect to the sale or other disposition of
the Deferred Stock Units issued to the Director hereunder and the obligation to
forfeit and surrender such Deferred Stock Units to the Company.

(b)       “Period of Restriction”  shall mean the period during which a Deferred
Stock Unit is subject to Forfeiture Restrictions, which period shall end on [the
later of (i) one year after the Grant Date, and (ii) ]_____________________,
20___.

Capitalized terms not otherwise defined in this Agreement shall have the
meanings given to such terms in the Plan.

2.        Grant of Deferred Stock Units.  Effective as of the Grant Date, the
Company hereby grants to the Director ____________ Deferred Stock Units. In
accepting the award of Deferred Stock Units granted in this Agreement the
Director accepts and agrees to be bound by all the terms and conditions of the
Plan and this Agreement.  Upon the lapse of the Forfeiture Restrictions
applicable to a Deferred Stock Unit that is awarded hereby, the Company shall
issue to the Director one share of Stock in exchange for such Deferred Stock
Unit and pay the Dividend Equivalents as provided in Section 4(a) and thereafter
the Director shall have no further rights with respect to such Deferred Stock
Unit.  The Company shall cause to be

 

 



 

--------------------------------------------------------------------------------

 

Director Agreement

delivered to the Director in electronic or certificated form any shares of Stock
that are to be issued under the terms of this Agreement in exchange for Deferred
Stock Units awarded hereby, and such shares of Stock shall be transferable by
the Director as provided herein (except to the extent that any proposed transfer
would, in the opinion of counsel satisfactory to the Company, constitute a
violation of applicable securities law).

3.        Deferred Stock Units Do Not Award Any Rights Of A Shareholder.  The
Director shall not have the voting rights or any of the other rights, powers or
privileges of a holder of Stock with respect to the Deferred Stock Units that
are awarded hereby.  Only after a share of Stock is issued in exchange for a
Deferred Stock Unit will the Director have all of the rights of a shareholder
with respect to such share of Stock issued in exchange for a Deferred Stock
Unit.

4.        Dividend Equivalent Payments.    

(a)       If during the period the Director holds any Deferred Stock Units
granted under this Agreement the Company pays a dividend in cash with respect to
the outstanding shares of Stock (a “Cash Dividend”), then the Company will
credit to the Director’s bookkeeping ledger account an amount equal to the
product of (i) the Deferred Stock Units awarded hereby that have not been
forfeited to the Company or exchanged by the Company for shares of Stock and
(ii) the amount of the Cash Dividend paid per share of Stock (the “Dividend
Equivalents”).  Such Dividend Equivalents will vest and become payable upon the
same terms and at the same time as the Deferred Stock Units to which they
relate.  The Company shall pay to the Director, in cash, an amount equal to the
accrued Dividend Equivalents with respect to the Director’s Deferred Stock
Units, which payment shall be paid as soon as practicable after the Forfeiture
Restrictions lapse as to the Deferred Stock Units to which they relate. 

(b)       If during the period the Director holds any Deferred Stock Units
granted under this Agreement the Company pays a dividend in shares of Stock with
respect to the outstanding shares of Stock, then the Company will increase the
Deferred Stock Units awarded hereby that have not then been forfeited to or
exchanged by the Company for shares of Stock by an amount equal to the product
of (i) the Deferred Stock Units awarded hereby that have not been forfeited to
the Company or exchanged by the Company for shares of Stock and (ii) the number
of shares of Stock paid by the Company per share of Stock (collectively, the
“Stock Dividend Deferred Stock Units”).  Each Stock Dividend Deferred Stock Unit
will be subject to same Forfeiture Restrictions and other restrictions,
limitations and conditions applicable to the Deferred Stock Unit for which such
Stock Dividend Deferred Stock Unit was awarded and will be exchanged for shares
of Stock at the same time and on the same basis as such Deferred Stock Unit.

5.        Transfer Restrictions.  The Deferred Stock Units granted hereby may
not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of  (other than by will or the applicable
laws of descent and distribution).  Any such attempted sale, assignment, pledge,
exchange, hypothecation, transfer, encumbrance or disposition in violation of
this Agreement shall be void and the Company shall not be bound
thereby.  Further, any shares of Stock issued to the Director in exchange for
Deferred Stock Units awarded hereby may not be sold or otherwise disposed of in
any manner that would constitute a violation of any applicable securities
laws.  The Director also agrees that the Company may (a) refuse to cause the
transfer of any such shares of Stock to be registered on the applicable stock
transfer records





-2-

--------------------------------------------------------------------------------

 

Director Agreement

of the Company if such proposed transfer would, in the opinion of counsel
satisfactory to the Company, constitute a violation of any applicable securities
law and (b) give related instructions to the transfer agent, if any, to stop
registration of the transfer of such shares of Stock.  The shares of Stock that
may be issued under the Plan are registered with the Securities and Exchange
Commission under a Registration Statement on Form S-8.  A Prospectus describing
the Plan and the shares of Stock is available from the Company.

6.        Vesting.

(a)       The Deferred Stock Units that are granted hereby shall be subject to
the Forfeiture Restrictions.  Except as otherwise provided in Section 6(b) or
(c), the Forfeiture Restrictions shall lapse as to the Deferred Stock Units that
are granted hereby at the end of the last day of the Period of Restriction
provided that the Director continues to be a member of the Board on such
date.  If the Director ceases to be a member of the Board for any reason before
the end of the last day of the Period of Restriction, the Forfeiture
Restrictions then applicable to the Deferred Stock Units shall not lapse and all
the Deferred Stock Units shall be forfeited to the Company.  The Director shall
have no vested interest in the Deferred Stock Units credited to his or her
bookkeeping ledger account except as set forth in this Section 6.

(b)       Notwithstanding the provisions of Section 6(a), all remaining
Forfeiture Restrictions shall lapse as to the Deferred Stock Units that are
granted hereby immediately upon the occurrence of a Change in Control provided
that the Director continues to be a member of the Board immediately prior to the
occurrence of such Change in Control.

(c)       Notwithstanding the provisions of Section 6(a), if the Director dies
or incurs a Disability before the last day of the Period of Restriction and
while a member of the Board, all remaining Forfeiture Restrictions shall
immediately lapse on the date of the Director’s death or Disability.

7.        Capital Adjustments and Reorganizations.  The existence of the
Deferred Stock Units shall not affect in any way the right or power of the
Company or any company the stock of which is awarded pursuant to this Agreement
to make or authorize any adjustment, recapitalization, reorganization or other
change in its capital structure or its business, engage in any merger or
consolidation, issue any debt or equity securities, dissolve or liquidate, or
sell, lease, exchange or otherwise dispose of all or any part of its assets or
business, or engage in any other corporate act or proceeding.

8.        No Fractional Shares.  All provisions of this Agreement concern whole
shares of Stock.  If the application of any provision hereunder would yield a
fractional share of Stock, such fractional share of Stock shall be rounded down
to the next whole share of Stock if it is less than 0.5 and rounded up to the
next whole share of Stock if it is 0.5 or more.

9.        Nontransferability.  The Agreement is not transferable by the Director
other than by will or by the laws of descent and distribution.

10.      Not an Employment or Service Agreement.  This Agreement is not an
employment or service agreement, and no provision of this Agreement shall be
construed or





-3-

--------------------------------------------------------------------------------

 

Director Agreement

interpreted to create an employment or service relationship between the Director
and the Company or guarantee the right to remain a member of the Board for any
specified term.

11.        Legend.  The Director consents to the placing on the certificate for
any shares of Stock issued under the Agreement in certificated form an
appropriate legend restricting resale or other transfer of such shares except in
accordance with such act and all applicable rules thereunder.

12.        Notices.  Any notice, instruction, authorization, request or demand
required hereunder shall be in writing, and shall be delivered either by
personal delivery, by facsimile, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
then current address of the Company’s Principal Corporate Office, and to the
Director at the Director’s residential address indicated beneath the Director’s
signature on the execution page of this Agreement, or at such other address and
number as a party shall have previously designated by written notice given to
the other party in the manner hereinabove set forth.  Notices shall be deemed
given when received, if sent by facsimile (confirmation of such receipt by
confirmed facsimile transmission being deemed receipt of communications sent by
facsimile); and when delivered (or upon the date of attempted delivery where
delivery is refused), if hand-delivered, sent by express courier or delivery
service, or sent by certified or registered mail, return receipt requested.

13.        Amendment and Waiver.  This Agreement may be amended, modified or
superseded only by written instrument executed by the Company and the
Director.  Only a written instrument executed and delivered by the party waiving
compliance hereof shall make any waiver of the terms or conditions.  Any waiver
granted by the Company shall be effective only if executed and delivered by a
duly authorized executive officer of the Company.  The failure of any party at
any time or times to require performance of any provisions hereof shall in no
manner effect the right to enforce the same.  No waiver by any party of any term
or condition, or the breach of any term or condition contained in this
Agreement, in one or more instances, shall be construed as a continuing waiver
of any such condition or breach, a waiver of any other condition, or the breach
of any other term or condition.

14.        Governing Law and Severability.  The validity, construction and
performance of this Agreement shall be governed by the laws of the State of
Texas, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.  The invalidity of any provision of
this Agreement shall not affect any other provision of this Agreement, which
shall remain in full force and effect.

15.        Successors and Assigns.  Subject to the limitations which this
Agreement imposes upon the transferability of the Deferred Stock Units granted
hereby and any shares of Stock issued hereunder, this Agreement shall bind, be
enforceable by and inure to the benefit of the Company and its successors and
assigns, and to the Director, the Director’s permitted assigns, executors,
administrators, agents, legal and personal representatives.

16.        Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original for all purposes but all of
which taken together shall constitute but one and the same instrument.

 

 



-4-

--------------------------------------------------------------------------------

 

Director Agreement

In Witness Whereof, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Director has executed this
Agreement, all effective as of the date first above written.

 

    

TAILORED BRANDS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

DIRECTOR:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------